Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Michal Gnitecki, President, Chief Executive Officer, Secretary, Treasurer and Principal Financial Officer of Titan Oil & Gas, Inc. (the “Company”), certifies, under the standards set forth and solely for the purposes of 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to his knowledge, the Quarterly Report on Form 10-Q of the Company for the quarter ended May 31, 2013 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in that Form 10-Q fairly presents, in all material respects, the financial condition andresultsof operations of the Company. Date: July 15, 2013 /s/ Michal Gnitecki Michal Gnitecki President, Chief Executive Officer,Secretary, and Treasurer (Principal Executive Officer, Principal Financial Officer, and Principal Accounting Officer)
